Title: From Thomas Jefferson to David Shepherd, 18 June 1779
From: Jefferson, Thomas
To: Shepherd, David



Sir
Williamsburg, June 18, 1779.

You are desired to give notice to such recruits under the act of Assembly passed last winter as may not yet have marched from your county, to hold themselves in readiness to assemble at your courthouse at a moment’s warning from you. An officer will be  immediately appointed, from whom you will receive notice of the day on which he will attend at your courthouse to receive them; and the necessities of the service oblige me to conjure your attention to their punctual delivery at the time he shall appoint.
I am, Sir, Your very humble Servant,

Th: Jefferson

